Exhibit 10.176

 



MEMORANDUM OF UNDERSTANDING

 

April 16, 2015

 

 

This “MOU”), by and between VG Life Sciences Inc., a Delaware corporation
(“VGLS”), and Tg IT, Inc., dba “Anchor Point IT-Solutions,” a California
corporation (“Anchor Point”), with respect to mutual agreement for VGLS and
Anchor Point to enter into a consulting service agreement, where Anchor Point
will provide IT support and on-call services to VGLS.

 

 

The understanding and agreement of VGLS and Anchor Point with respect to such IT
Support and on-call services embodied in this MOU is as follows:

 

1.      VGLS and Anchor Point entered into a Memorandum of Understanding dated
February 1, 2014 pursuant to which Anchor Point provided IT support and on-call
services to VGLS for a period of one year which expired by its own terms on
January 31, 2015.

 

2.      By entering into this MOU, both parties intend for there to be no lapse
of coverage of services provided by Anchor Point to VGLS between the expiration
of the February 1, 2014 Memorandum of Understanding and commencement of this
MOU. For that reason, this MOU relates to services rendered by Anchor Point to
VGLS commencing on February 1, 2015.

 

3.      This MOU may be terminated by either party without cause and for any
reason by giving thirty (30) days’ written notice to the other party. For the
purpose of this paragraph, written notice provided by electronic mail to the
other party shall be sufficient. Unless properly terminated pursuant to this
paragraph, this MOU shall not automatically expire by its own terms.

 

4.      Both parties desire to agree to payment in the form of shares for
services previously provided to VGLS, as well as for services to be provided to
VGLS.

 

5.      All services provided by Anchor Point beginning February 1, 2015 will be
valued at an average closing stock price of 20 days pre-closing of this
transaction and all cost of Anchor Point in providing the services shall be paid
in shares of VGLS common stock.

 

6.      Both parties value such future support and service to be at a
Six-Hundred Dollars ($600.00) per month to be reviewed and adjusted quarterly as
needed as amendments to this agreement.

 

7.      Shares will be earned quarterly on the last day of each quarter.

 

It is the intention of VGLS and Anchor Point to negotiate in good faith and
enter into a long-form agreement (the “Long-Form Agreement”) within the next 60
days after the date of this MOU, which shall be based upon, and shall be
consistent with, the terms and provisions of this MOU.

 

 

 

 

Until the Long-Form Agreement is entered into (or if in no Long-Form Agreement
is entered into); this MOU shall constitute a legal and valid agreement between
VGLS and Anchor Point with respect to its subject matter. This MOU sets forth
the entire understanding and agreement of VGLS and Anchor Point with respect to
the subject matter hereof and it may not be amended or modified, except by a
written instrument executed by VGLS and Anchor Point.

 

If this MOU meets with your approval and sets for the preliminary understanding
agreement of VGLS and Anchor Point with respect to the subject matter hereof,
please have it signed by a duly authorized officer of Anchor Point and return it
to the undersigned.

 

  Very truly yours,   VG Life Sciences Inc.           By: /s/ John P. Tynan  
John Tynan   President & CEO

 

Agreed and Accepted

As of the 16th day of

April 2015

 

Tg IT, Inc. (dba Anchor Point IT Solutions)

 

 

By: /s/ Paul R. McLean

 

Title: Paul McLean

Its: Principal

 

 

